DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a two-dimensional motion field" in line 2. Claim 6 depends from claim 3 where “at least one two-dimensional motion field” is introduced in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "“the motion field” in line 1.  It is unclear if the applicant is referring to the “two-dimensional motion field” of Claim 3 from which it depends or introducing a new element.   There is insufficient antecedent basis for this limitation in the claim.
The term “particular”, as in, “in particular rigid”, “in particular fusing”, and “in particular a ratio” in claims 1 and 12 is a relative term which renders the claims indefinite. As recited,  “in particular rigid”, “in particular fusing”, and “in particular a ratio” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
The term “particular” as recited as “in particular regarding a distance and direction” in claim 7 is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to what extent a distance and direction are regarded. It may be ascertained that a distance and direction are regarded in particularly similar ranges or particularly different ranges of relativity.
Claims 2-11 are further rejected under 35 U.S.C. 112(b) by virtue of dependency to Claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. US 20080267472 A1  to Demos et al. (Hereinafter referred to as “Demos”)
Regarding Claim 1, Demos discloses; A system (imaging system 100) for endoscopic imaging shown in Fig. 1 ([0033]- imaging system 100) comprising:; a light source (illumination assembly 112) configured to generate light (Fig. 1 [0033]- Illumination assembly 112); an in particular rigid, insertion portion configured to be inserted into an object and comprising a distal end, a proximal end and at least one light guiding path (illumination device 110) configured to guide the generated light to the distal end of the insertion portion and to guide light emanating from a medium within the object to the proximal end of the insertion portion (Fig. 1 [0033] - image forming device 102 ; the illumination device 110 includes a fiber or fiber bundle that is part of the image forming device 102. Light from an illumination assembly 112 is carried to the illumination device 110 by appropriate transfer mechanism 114, such as a fiber or fiber bundle. The transfer mechanism 114 is preferably flexible. The illumination assembly 112 may include one or more light sources 116, 118, 120, as needed to illuminate the sample (organ, tissue, etc.) being imaged in the appropriate format.); a first imaging device (image recording devices 130) mounted at the proximal end of the insertion portion and optically coupled to the light guiding path (illumination device 110)(Fig. 1 [0039]- image recording devices 130) ;the first imaging device (image recording device 130) comprising a plurality of first detecting elements (visible light pass filter 136), the first detecting elements (visible light pass filter 136) exhibiting a first sensitivity to light and being configured to detect a first part of the light emanating from the Fig. 1 [0038] - A visible light pass filter 136 may also be used in conjunction with a color image capture device130; .Decomposition or "splitting" of the conventional color image may be achieved using a "cold" minor which allows for the image component in the visible range to be reflected towards a first image capture device (e.g., RGB CCD) 130); a flexible guiding portion (image transfer line 106) comprising a distal end and a proximal end, the distal end of the guiding portion (image transfer line 106) being optically coupled to the light guiding path (illumination assembly 112), and being configured to guide a second part of the light emanating from the medium from the distal end of the guiding portion (image transfer line 106) to the proximal end  of the guiding portion (image transfer line 106)(Fig. 2 [0043] - image transfer line 106;The endoscope is used to form and relay the images of interior body organs (esophagus, bladder, colon, etc.) and/or tissues into an image preserving fiber bundle 106. The image is then transferred into the image processing unit 202 where it is split to individual components (imaging modes) such as conventional color (RGB), SPDI (low resolution subsurface), fluorescence (low resolution autofluorescence or contrast agent) and three microscopic images in the blue, violet and ultraviolet spectrum. All images can be acquired simultaneously via image capture devices 130, 132, 204, 206, 208); a second imaging device (second image capture device 132) provided at the proximal end of the flexible guiding portion (image transfer line 106) and comprising a plurality of second detecting elements (NIR-pass filter 138), the second detecting elements (NIR-pass filter 138) exhibiting a second sensitivity to light and being configured to detect the second part of the light emanating from the medium to obtain at least one second image (image capture device 132) of the medium exhibiting a second spatial resolution, the second sensitivity of the second detecting elements (NIR-pass filter 138) being higher than the visible light pass filter 136), and (Fig. 1 [0038]- The remaining (NIR) component of the image passes through the "cold" mirror and is recorded by a second image capture device 132 (e.g., high sensitivity CCD array)); a control unit (processing device 126) configured to derive at least one third image of the medium based on image data of the at least one first image of the medium and image data of the at least one second image of the medium by - correcting image data of the at least one second image of the medium for motion of the insertion portion and the medium relative to each other based on image data of the at least one first image of the medium, and/or - combining, in particular fusing, image data of the at least one first image of the medium and image data of the at least one second image of the medium to obtain the at least one third image, wherein the range, in particular a ratio or difference, between a highest image data value and a lowest image data value contained in the image data of the at least one third image is larger than the range between a highest image data value and a lowest image data value contained in each of the image data of the at least one first image and the image data of the at least one second image( Fig. 1 [0032]- a processing device 126, e.g., computer, chip, Application Specific Integrated Circuit (ASIC), etc., for output of information derived therefrom. Accordingly, as implied, each output device may display information corresponding to one or more of the component parts of the image. Moreover, images can be "fused" into composite images via software and/or hardware and output on one or more of the monitors 122, 124. In one approach, an NIR image is superimposed on a color image. The overlying image may be translucent, semitransparent, and/or nontranslucent. Further, the overlying image may include only portions of the source image, such as portions having a contrast or intensity in some range, or above or below a threshold value
Regarding Claim 2, Demos discloses the system as discussed above and further discloses, the first spatial resolution of the first image (color image capture device130) being higher than the second spatial resolution of the second image (second image capture device 132) ([0048] - resolution of the recorded image formed by the image forming device is dependent upon the number of fibers in a fiber bundle of the image transfer line 106. This approach, for instance, more readily allows capture of a higher resolution color image and lower resolution NIR image through a fiber bundle).
Regarding Claim 5, Demos discloses the system as discussed above and further discloses, the control unit (processing device 126) being further configured to revert a motion-induced relative displacement of image data in each of two or more successively obtained second images based on the at least one two-dimensional motion field to obtain two or more adapted second images, and to combine the two or more adapted second images to obtain the at least one third image of the medium (Fig. 1 [0032]- Accordingly, as implied, each output device may display information corresponding to one or more of the component parts of the image. Moreover, images can be "fused" into composite images).
Regarding Claim 6, Demos discloses the system as discussed above and further discloses, the control unit (processing device 126) being further configured to determine, based on image data of at least two successively obtained first images of the medium, a two-dimensional motion field, to revert a motion-induced relative displacement of image data in each of at least two successively obtained second images based on the two-dimensional motion field to obtain two or more adapted second images, and to combine the two or more adapted successively obtained second images to obtain the at least one third image of the medium (Fig. 2[0043]- the image processing unit where it is split to individual components (imaging modes) such as conventional color (RGB), SPDI (low resolution subsurface), fluorescence (low resolution autofluorescence or contrast agent) and three microscopic images in the blue, violet and ultraviolet spectrum. All images can be acquired simultaneously via image capture devices).
Regarding Claim 9, Demos discloses the system as discussed above and further discloses, the at least one first image of the medium being a color image and/or reflectance image of the medium, and the at least one second image of the medium being a fluorescent image of a fluorescence agent contained in the medium ([0048] - resolution of the recorded image formed by the image forming device 102 is dependent upon the number of fibers in a fiber bundle of the image transfer line 106. This approach, for instance, more readily allows capture of a higher resolution color image and lower resolution NIR image through a fiber bundle).
Regarding Claim 10, Demos discloses the system as discussed above and further discloses, the control unit (processing device 126) being configured to control the first imaging device (image capture device130) and the second imaging device (second image capture device 132) to detect the first part of the light emanating from the medium  and the second part of the light emanating from the medium simultaneously (Fig. 3 [0045]- the simultaneous acquisition of a spectral image (such as NIR autofluorescence or contrast agent emission) along with a color RGB image that are complemented by acquisition of the spectral profile (such as Raman scattering) from a smaller area).
Regarding Claim 11, Demos discloses the system as discussed above and further discloses, the control unit (processing device 126) being configured to control the first imaging device (image capture device130) and the second imaging device (second image capture device 132) to detect the first part of the light emanating from the medium and the second part of the light emanating from the medium  simultaneously (Fig. 3 [0045]- The execution of this type of measurement that involves simultaneous acquisition of images and spectral profiles from a single point).
Regarding Claim 12, Demos discloses; A method for processing images generated by a  system (imaging system 100) for endoscopic imaging, wherein the system; ([0020]- A method in one general embodiment includes receiving an image from an image forming device; decomposing the image formed by the image forming device into multiple component parts based on type of imaging; receiving the component parts of the image; and outputting image information based on the component parts of the image; imaging system 100) comprises: a light source (illumination assembly 112) configured to generate light (Fig. 1 [0033]- Illumination assembly 112); an in particular rigid, insertion portion configured to be inserted into an object and comprising a distal end, a proximal end and at least one light guiding path (illumination device 110) configured to guide the generated light to the distal end of the insertion portion and to guide light emanating from a medium within the object to the proximal end of the insertion portion ( Fig. 1 [0033] - image forming device 102 ; the illumination device 110 includes a fiber or fiber bundle that is part of the image forming device 102. Light from an illumination assembly 112 is carried to the illumination device 110 by appropriate transfer mechanism 114, such as a fiber or fiber bundle. The transfer mechanism 114 is preferably flexible. The illumination assembly 112 may include one or more light sources 116, 118, 120, as needed to illuminate the sample (organ, tissue, etc.) being imaged in the appropriate format.); a first imaging device (image recording devices 130) mounted at the proximal end of the insertion portion and optically coupled to the light guiding path (illumination device 110)(Fig. 1 [0039]- image recording devices 130) ;the first imaging device (image recording device 130) comprising a plurality of first detecting elements (visible light pass filter 136), the first detecting elements (visible light pass filter 136) exhibiting a first sensitivity to light and being configured to detect a first part of the light emanating from the medium to obtain at least one first image of the medium exhibiting a first spatial resolution(Fig. 1 [0038] - A visible light pass filter 136 may also be used in conjunction with a color image capture device130; .Decomposition or "splitting" of the conventional color image may be achieved using a "cold" minor which allows for the image component in the visible range to be reflected towards a first image capture device (e.g., RGB CCD) 130); a flexible guiding portion (image transfer line 106) comprising a distal end and a proximal end, the distal end of the guiding portion (image transfer line 106) being optically coupled to the light guiding path (illumination assembly 112), and being configured to guide a second part of the light emanating from the medium from the distal end of the guiding portion (image transfer line 106) to the proximal end  of the guiding portion (image transfer line 106)(Fig. 2 [0043] - image transfer line 106;The endoscope is used to form and relay the images of interior body organs (esophagus, bladder, colon, etc.) and/or tissues into an image preserving fiber bundle 106. The image is then transferred into the image processing unit 202 where it is split to individual components (imaging modes) such as conventional color (RGB), SPDI (low resolution subsurface), fluorescence (low resolution autofluorescence or contrast agent) and three microscopic images in the blue, violet and ultraviolet spectrum. All images can be acquired simultaneously via image capture devices 130, 132, 204, 206, 208); a second imaging device (image capture device 132) provided at the proximal end of the flexible guiding portion (image transfer line 106) and comprising a plurality of second detecting elements (NIR-pass filter 138), the second detecting elements (NIR-pass filter 138) exhibiting a second sensitivity to light and being configured to detect the second part of the light emanating from the medium to obtain at least one second image (image capture device 132) of the medium exhibiting a second spatial NIR-pass filter 138) being higher than the first sensitivity of the first detecting elements (visible light pass filter 136), and (Fig. 1 [0038]- The remaining (NIR) component of the image passes through the "cold" mirror and is recorded by a second image capture device 132 (e.g., high sensitivity CCD array)); wherein the method comprises deriving at least one third image of the medium based on image data of the at least one first image of the medium and image data of the at least one second image of the medium by - correcting image data of the at least one second image of the medium for motion of the insertion portion and the medium relative to each other based on image data of the at least one first image of the medium, and/or - combining, in particular fusing, image data of the at least one first image of the medium and image data of the at least one second image of the medium to obtain the at least one third image, wherein the range, in particular a ratio or difference, between a highest image data value and a lowest image data value contained in the image data of the at least one third image is larger than the range between a highest image data value and a lowest image data value contained in each of the image data of the at least one first image and the image data of the at least one second image( Fig. 1 [0032]- a processing device 126, e.g., computer, chip, Application Specific Integrated Circuit (ASIC), etc., for output of information derived therefrom. Accordingly, as implied, each output device may display information corresponding to one or more of the component parts of the image. Moreover, images can be "fused" into composite images via software and/or hardware and output on one or more of the monitors 122, 124. In one approach, an NIR image is superimposed on a color image. The overlying image may be translucent, semitransparent, and/or nontranslucent. Further, the overlying image may include only portions of the source image, such as portions having a contrast or intensity in some range, or above or below a threshold value).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20080267472 A1  to Demos et al. (Hereinafter referred to as “Demos”) in view of JPH 07250804 A to Kaneko et al. (Hereinafter referred to as “Keneko”, all citations from translation provided)
Regarding Claim 3, Demos discloses the system discussed above, Demos does not expressly teach; the control unit being further configured to determine, based on image data of the at least one first image of the medium, at least one two-dimensional motion field characterizing a velocity of the medium relative to the insertion portion or velocities of different regions of the medium relative to each other. 
However, in an analogous system Kaneko teaches ; the control unit (image processing apparatus 24) being further configured to determine, based on image data of the at least one first image of the medium, at least one two-dimensional motion field characterizing a velocity of the medium relative to the insertion portion or velocities of different regions of the medium relative to each other ([0050]- the accumulated number of the fluorescent image based on the motion vector amount can be obtained suitable fluorescent observation image corresponding to the moving speed of the endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system of Demos with the teachings of Kaneko. Thereby, improving the strength of the fluorescent image and subsequent image quality of the observation target portion. This combination will and create less error and will contribute to higher precision diagnosis ([0043]-Kaneko).
Regarding Claim 7, Demos discloses the system discussed above, Demos does not expressly teach; the motion field referring to a description of motion-induced vector components, in particular regarding a distance and direction, of every picture element (pixel) between two subsequently acquired first images.
However, in an analogous system Kaneko teaches; the motion field referring to a description of motion-induced vector components, in particular regarding a distance and direction, of every picture element (pixel) between two subsequently acquired first images ([Abstract] - a motion compensation circuit 55 which detects a motion vector or the like of an image from the fluorescent image stored in the frame memories 53 and 54 compensate for the motion of the fluorescent image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system of Demos with the teachings of Kaneko. By using the image motion compensation means, an image that is accumulated by said integrating means and can be  displayed at higher resolutions ([0009]-Kaneko
Regarding Claim 8, Demos discloses the system discussed above, Demos does not expressly teach; the control unit being further configured to weight image data of the second image with a factor the magnitude of which depending on how much recent image data of the second image is, wherein image data of a more recently obtained second image is weighted with a higher factor than image data of a less recently obtained second image.
However, in an analogous system Kaneko teaches; the control unit (image processing apparatus 24) being further configured to weight image data of the second image with a factor  the magnitude of which depending on how much recent image data of the second image is, wherein image data of a more recently obtained second image is weighted with a higher factor  than image data of a less recently obtained second image (Fig. 4 [0040]- level detection circuit 59 detects the signal level of the fluorescence image of the frame memory 58, and outputs a video switching control signal to the video switching controller 28 in accordance with the detection result. In the present embodiment, the integrated fluorescence image of the frame memory 58 it is determined whether exceeds a predetermined level V1 in the level detection circuit 59 as shown in FIG. 4 (b), the fluorescence image is a predetermined level V1 and it outputs a video switching control signal when it becomes higher).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system of Demos with the teachings of Kaneko. This motion compensation improves the strength of the fluorescence image, the fluorescence signal and lowers the noise level on. Resulting in improved the image quality of the fluorescence observation image, thereby improving the diagnostic capability of the fluorescence observation ([0041]-Kaneko.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over over U.S. Publication No. US 20080267472 A1 to Demos et al. (Hereinafter referred to as “Demos”) in view of U.S. Publicaiton No. US 20160278678 A1 to Valdes et al. (Hereinafter referred to as “Valdes”)
Regarding Claim 4, Demos discloses the system discussed above, Demos does not expressly teach, the control unit being further configured to revert a motion-induced relative displacement of image data of the at least one second image based on the at least one two-dimensional motion field to obtain the at least one third image of the medium.
However, in an analogous system Valdes teaches; the control unit (processor 180) being further configured to revert a motion-induced relative displacement of image data of the at least one second image based on the at least one two-dimensional motion field to obtain the at least one third image of the medium ([0132] - Establishing the disparity map between the rectified left (“undeformed”) and right (“deformed”) image pair is analogous to determining the motion field between the two images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system of Demos with the teachings of Valdes. Thereby, compensating for the motion of an insertion portion, allowing display of tissue classifications, mapped tumor locations, and hyperspectral imaging results superimposed on visible tissue, one-to-one comparisons, and intraoperative surgical decision making ([0066]-Valdes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 9119552 B2- Baumann
US 20140142377 A1- Yang
US 2009268010 A1-Zhoa 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/30/2021